Citation Nr: 1745780	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  10-21 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an initial evaluation in excess of 20 percent for service-connected diabetes mellitus, type II. 

2. Entitlement to service connection for peripheral neuropathy of the left upper extremity, due to service-connected diabetes mellitus, type II. 

3. Entitlement to service connection for peripheral neuropathy of the right upper extremity, due to service-connected diabetes mellitus, type II. 

4. Entitlement to service connection for a skin condition. 

5. Entitlement to service connection for a bilateral foot condition.

6. Entitlement to service connection for sleep apnea.

7. Entitlement to service connection for a kidney condition other than nephropathy, to include bilateral renal cysts. 

8. Entitlement to service connection for hypertension. 

9. Entitlement to service connection for an eye condition, due to service-connected diabetes mellitus, type II. 

10. Entitlement to service connection for colon cancer. 

11. Entitlement to service connection for major depressive disorder.


ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel 


INTRODUCTION

The Veteran had active service in the United States Army from January 1966 to January 1968, including active service in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico (hereinafter, Agency of Original Jurisdiction (AOJ)).  

In the January 2009 rating decision the AOJ granted service connection for diabetes mellitus, type II, and assigned an initial 20 percent rating, effective February 19, 2008.  The same decision denied service connection for all other issues on appeal.  

In subsequent rating decisions dated June 2009, February 2010, September 2012, and October 2016, the AOJ granted service connection for diabetic nephropathy (also claimed as nephritis), erectile dysfunction, prostate cancer, and peripheral neuropathy of the left and right lower extremities.  As the Veteran was awarded service connection for these disabilities, the issues of entitlement to service connection for nephritis, erectile dysfunction, prostate cancer, and peripheral neuropathy of the left and right lower extremities are no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

The Board notes that the Veteran originally filed a claim for service connection for dermatophytosis (skin condition) and bilateral renal cysts (kidney condition).  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (CAVC) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Accordingly, the Board has recharacterized the issues to reflect that change. 

The appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


REMAND

VA records

Relevant VA records are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Veteran has a history of VA treatment since the early 1990's and his history of evaluation and treatment is recorded, in part, by VA clinic record "PROBLEM LISTS."  Overall, the clinic records attached to the record do not reflect all visitations listed on the Problem List.  For example, the AOJ has held that "[c]urrent VA hospital records are negative for consultations or medical intervention of any musculoskeletal or neurologic disability of the feet."  See Statement of the Case dated May 2010.  However, a VA problem list records a consultation for callosities and records other consultations which are not reflected in the clinic records.  As such, further appellate review must be deferred for the AOJ to associate with the claims folder complete VA treatment records.

Veteran contentions

The Board next notes that, in determining whether the duty to assist requires that a VA medical examination be provided or medical opinion be obtained, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4). 

With respect to the third factor above, the CAVC has held that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has raised claims of service connection for a "foot condition," skin disorder, sleep apnea, and psychiatric disorder.  It appears that he has generally referred to these as complications of diabetes mellitus, but his allegations are not clear.  In order to determine whether VA examination is necessary, the AOJ should contact the Veteran and request clarification as to the specific nature, onset and cause of his claimed "bilateral foot condition," skin disorder, sleep apnea and psychiatric disorder.

Peripheral neuropathy upper extremities

The Veteran's appeal has been denied on the basis that he currently does not manifest peripheral neuropathy of the upper extremities.  There are prior electrodiagnostic examination results in May 2008 showing a slowing, increased latency for the right and left median nerve sensory branch, mostly across the carpal tunnel, compatible with moderate carpal tunnel syndrome (CTS).  A July 2008 VA examiner found that paresthesias were a symptom of diabetic-related peripheral neuropathy symptoms.  A September 2016 VA examiner found no clinical evidence of peripheral neuropathy of the upper extremities.  However, the examiner commented that a recent normal nerve conduction velocity test was not capable of measuring small fiber neuropathy, which is a form of diabetic neuropathy.  The examiner did not explain whether the Veteran's subjective sensory symptoms of paresthesias/dysesthesias as well as numbness were manifestations of diabetic complications.  As such, this report must be returned for an addendum.

Hypertension

The Veteran underwent VA examination in July 2008, where the examiner noted that hypertension was a complication of the Veteran's service-connected diabetes mellitus, type II, based on the onset of diabetes.  The same examiner described the Veteran's disease as idiopathic, opining that it is less likely a consequence of the Veteran's diabetes mellitus, type II as they were both diagnosed at the same time.  This opinion is contradictory and an addendum opinion must be obtained.

The Board further notes that, as a result of his service in the Republic of Vietnam during the Vietnam Era, the Veteran is presumed to have been exposed to herbicides in service.  See 38 C.F.R. § 3.307(a)(6)(i).  A report from The National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update), concluded that there is limited or suggestive evidence of an association between exposure to Agent Orange and hypertension.  A more recent study, on a study cohort of Army Chemical Corp Veterans who likely had above average exposure, found an association between hypertension and herbicide exposure.  See http://www.publichealth.va.gov/epidemiology/studies/vietnam-army-chemical-corps.asp. 

As such, the Board finds that the Veteran has satisfied the requirements under 38 C.F.R. § 3.159(c)(4)(i) for obtaining a medical opinion regarding a potential relationship between herbicide exposure and hypertension.  See McLendon, 20 Vet. App. 79, 83 (2006).

Eye condition

The Veteran underwent VA examination in July 2008, where the examiner noted that the Veteran manifested intermittent loss of vision as a diabetic related visual symptom, and noted that the Veteran was found to have cataracts.  This opinion seems to contradict a May 2008 examiner opinion that the Veteran manifested refractive error, mild dry eyes, bilateral senile cataracts, ocular hypertension and hypertensive retinopathy that were caused by refractive error rather than service-connected diabetes mellitus, type II.  Another examination and opinion is necessary to resolve this discrepancy.

Renal cysts

The Veteran is service-connected for diabetic nephropathy.  There are computed tomography (CT) scan findings of renal cysts which have been denied on the basis that such findings are not considered an actually disabling condition.  See SOC dated May 2010.  However, there is no medical evidence supporting this finding.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (neither the AOJ nor the Board is competent to substitute their own judgment on a medical matter).  The Board requires clarifying opinion on this matter.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request clarification as to the nature, onset and cause of his claimed "bilateral foot condition," skin disorder, sleep apnea and psychiatric disorder.  Also, assist him in obtaining complete medical records from Dr. Vargas and any private provider(s) of psychiatric treatment.

2. Associate with the claims folder complete VA treatment records since the Veteran began VA treatment.

3. Return the claims folder to the August 2016 VA examiner for an addendum opinion.  If the examiner is not available, forward the claims folder to a similarly qualified examiner.  The need for additional examination is left to the discretion of the examiner.

The examiner is requested to clarify whether it is at least as likely as not that the Veteran's subjective sensory symptoms of paresthesias/dysesthesias as well as numbness are manifestations of diabetic complications.  In providing this opinion, the examiner should discuss the significance of prior electrodiagnostic examination results in May 2008 showing a slowing, increased latency for the right and left median nerve sensory branch, mostly across the carpal tunnel, compatible with moderate CTS; a July 2008 VA examiner finding that paresthesias was a symptom of diabetic related peripheral neuropathy symptoms, and the September 2016 VA examiner comment that a recent normal nerve conduction velocity test was not capable of measuring small fiber neuropathy, which is a form of diabetic neuropathy.

4. Forward the Veteran's claims folder to an appropriate examiner to assess the nature and etiology of his hypertension.  The examiner is asked to determine whether it is at least as likely as not (50 percent or greater probability) that hypertension had its onset or is etiologically related to the Veteran's period of active service, including herbicide exposure in the Republic of Vietnam. 

The examiner is also asked to determine whether it is at least as likely as not (50 percent or greater probability) that hypertension is proximately due to, or the result of his service-connected diabetes mellitus, type II.  If not proximately due to or the result of his service-connected diabetes mellitus, type II, the examiner is asked to determine whether it is at least as likely as not (50 percent or greater probability) that hypertension has been aggravated beyond the natural progress of the disability by his service-connected diabetes mellitus, type II. 

In providing these opinions, the examiner should reconcile the July 2008 VA examiner opinion that hypertension was a complication of the Veteran's service-connected diabetes mellitus, type II, based on the onset of diabetes, but also described the Veteran's hypertension as idiopathic, opining that it is less likely a consequence of the Veteran's diabetes mellitus, type II as they were both diagnosed at the same time.  The examiner should also consider any medical literature regarding a potential relationship between hypertension and herbicide exposure, including a more recent study, on a study cohort of Army Chemical Corp Veterans who likely had above average exposure, found an association between hypertension and herbicide exposure.  See http://www.publichealth.va.gov/epidemiology/studies/vietnam-army-chemical-corps.asp.

A complete rationale must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

5. Schedule the Veteran for appropriate eye examination to clarify the current diagnoses and their potential relationship to service-connected diabetes mellitus, type II.  The examiner is asked to identify all current eye diagnoses, including the previously considered refractive error, mild dry eyes, bilateral senile cataracts, ocular hypertension and hypertensive retinopathy.  For any diagnosis other than refractive error, opine whether it is at least as likely as not (50 percent or greater probability) that such eye disorder is proximately due to, or the result of his service-connected diabetes mellitus, type II.  If not proximately due to or the result of his service-connected diabetes mellitus, type II, the examiner is asked to determine whether it is at least as likely as not (50 percent or greater probability) that such eye disorder has been aggravated beyond the natural progress of the disability by his service-connected diabetes mellitus, type II. 

In providing this opinion, the examiner should reconcile the July 2008 VA examiner opinion that the Veteran manifested intermittent loss of vision as a diabetic related visual symptom, and noted that the Veteran was found to have cataracts with the May 2008 examiner opinion attributing mild dry eyes, bilateral senile cataracts, ocular hypertension and hypertensive retinopathy as being caused by refractive error rather than service-connected diabetes mellitus, type II.

6. Forward the claims folder to an appropriate examiner for opinion as to the nature and etiology of the Veteran's renal cysts.  The examiner is requested to discuss whether the Veteran's renal cysts represent an underlying disease process or otherwise results in any symptomatic manifestations and, if so, whether it is at least as likely as not (50 percent or greater probability) that such disorder is proximately due to, or the result of his service-connected diabetes mellitus, type II and/or nephropathy.  If not proximately due to or the result of his service-connected diabetes mellitus and/or nephropathy, type II, the examiner is asked to determine whether it is at least as likely as not (50 percent or greater probability) that such disorder has been aggravated beyond the natural progress of the disability by his service-connected diabetes mellitus, type II and/or nephropathy.

7. Thereafter, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

